 1   ROGERS JOSEPH O’DONNELL
     Neil H. O'Donnell (State Bar No. 57928)
 2   nodonnell@rjo.com
     Gayle M. Athanacio (State Bar No. 130068)
 3   gathanacio@rjo.com
     311 California Street
 4   San Francisco, California 94104
     Telephone: 415.956.2828
 5   Facsimile: 415.956.6457
 6   Attorneys for Defendant
     ASHBRITT, INC.
 7
 8                               UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10   CRAIG MASON, Individually and on                   Case No. 4:19-cv-01062-DMR
     Behalf of All Other Similarly Situated
11   Persons,                                           [Case Assigned to Hon. Magistrate Donna M.
                                                        Ryu, Courtroom 4, 3rd Fl., Oakland]
12                         Plaintiff,
                                                        ASHBRITT, INC.’S ANSWER TO
13          vs.                                         PLAINTIFF CRAIG MASON’S FIFTH
                                                        AMENDED COMPLAINT
14   ASHBRITT, INC; TETRA TECH, INC.;
     and DOES 1-100, inclusive.,
15
                           Defendants.
16                                                      Date of first filing:   February 26, 2019
17
            Defendant ASHBRITT, INC. (“Defendant” or “AshBritt”), for itself and no other
18
     party, hereby responds to the Fifth Amended Complaint (“Complaint”) of Plaintiff Craig
19
     Mason (“Plaintiff”). The responses set forth in each paragraph below correspond with the
20
     paragraph of the Fifth Amended Complaint bearing the same number:
21
            1.     Defendant is without sufficient knowledge or information to form a belief as to
22
     the truth of the allegation in paragraph 1 of the Complaint that “Plaintiffs” are property
23
     owners and residents of the areas in Northern California affected by the wildfires of October
24
     2017, and on that basis denies this allegation. Defendant admits that Plaintiff and Paula
25
     Mason executed a Right-of-Entry Permit for Providing Debris Removal on Private Property
26
     (“Right-Of-Entry Permit”) as the owners of property located at 3864 Crestview Drive, Santa
27
     Rosa, California, (the “Property”), and that under the terms of the United States Army Corp
28
                                                                                                  Page 1
      ASHBRITT, INC.’S ANSWER TO PLAINTIFF’S FIFTH AMENDED COMPLAINT– Case No. 4:19-cv-01062-
      DMR
                                                                                                  510611.3
 1   of Engineers (“USACE”) Contract with, and Task Orders issued to, AshBritt, Defendant, and
 2   other contractors performed authorized removal and clearing of wild-fire generated and other
 3   “debris” on the Property under the USACE’s direction and supervision. Except as so
 4   admitted, Defendant denies each and every remaining allegation of paragraph 1 of the
 5   Complaint.
 6          2.      Defendant admits that pursuant to the USACE Contract, Task Orders,
 7   directives and supervision, Defendant performed certain cleanup and debris removal services
 8   on Plaintiff’s Property. Except as so admitted, Defendant denies each and every allegation of
 9   paragraph 2 of the Complaint.
10          3.      Defendant admits that Plaintiff seeks the remedies stated in paragraph 3 of the
11   Complaint by way of his allegations; however, Defendant denies that Plaintiff or the class he
12   seeks to represent were harmed and/or are entitled to any relief, and further denies that this
13   action may be maintained as a class action.
14                                   JURISDICTION AND VENUE
15          4.      Paragraph 4 of the Complaint contains legal conclusions requiring no response
16   from Defendant. To the extent a response is required, Defendant denies the allegations of
17   paragraph 4 of the Complaint as AshBritt is entitled to, and does assert, derivative sovereign
18   immunity in this action.
19          5.      Paragraph 5 of the Complaint contains legal conclusions requiring no response
20   from Defendant. To the extent a response is required, Defendant admits that to the extent
21   subject matter jurisdiction exists, which Defendant disputes and denies, the Court has
22   exercised supplemental jurisdiction over the state law claims in this action.
23          6.      Paragraph 6 of the Complaint contains legal conclusions requiring no response
24   from Defendant. To the extent a response is required, Defendant admits that to the extent
25   subject matter jurisdiction exists, which Defendant disputes and denies, venue in the Northern
26   District of California is proper.
27   ///
28
                                                                                                Page 2
      ASHBRITT, INC.’S ANSWER TO PLAINTIFF’S FIFTH AMENDED COMPLAINT– Case No. 4:19-cv-01062-
      DMR
                                                                                                510611.3
 1                                              PARTIES
 2          7.     Defendant is without sufficient knowledge or information to form a belief as to
 3   the truth of the allegation in paragraph 7 of the Complaint regarding Plaintiff’s residency and
 4   on that basis denies this allegation. Defendant admits that Plaintiff certified in the Right-Of-
 5   Entry Permit that he and Paula Mason were the owners of the Property. Defendant further
 6   admits that at the USACE’s direction and supervision under the USACE Contract and Task
 7   Orders, and pursuant to the Right-Of-Entry Permit, Defendant and other contractors
 8   performed authorized removal and clearing of wildfire generated and other “debris” on the
 9   Property. Except as so admitted, Defendant denies each and every remaining allegation of
10   paragraph 7 of the Complaint.
11                                             Defendants
12          8.     Defendant admits that it is a Florida corporation, with its principal place of
13   business located at 565 E Hillsboro Blvd., in Deerfield Beach, Florida. Defendant admits that
14   it provides rapid-response disaster recovery and debris removal services. Defendant further
15   admits that the USACE contracted with AshBritt, among other entities, to provide debris
16   removal and cleanup on private properties affected by the Northern California wildfires of
17   2017, pursuant to the terms of task orders issued by the USACE, and Debris Removal Right-
18   Of-Entry permits executed by property owners. Defendant further admits that pursuant to the
19   USACE’s Task Orders and directives and the Right-Of-Entry Permits executed by property
20   owners, Defendant was authorized to, among other things, demolish structures and objects
21   damaged by fire, excavate contaminated soil, clear land, and remove and haul debris.
22   Defendant denies all remaining allegations of paragraph 8 of the Complaint.
23          9.     Defendant admits that it entered into a subcontract with Defendant Tetra Tech,
24   Inc. (“Tetra Tech”) to perform work pursuant to the USACE’s Contract with, and Task
25   Orders issued to, AshBritt, including monitoring, testing, and preparation of reports in
26   connection with the USACE’s debris removal program following the Northern California
27   wildfires of 2017. Defendant is without sufficient knowledge or information to form a belief
28
                                                                                                Page 3
      ASHBRITT, INC.’S ANSWER TO PLAINTIFF’S FIFTH AMENDED COMPLAINT– Case No. 4:19-cv-01062-
      DMR
                                                                                                510611.3
 1   as to the truth of the remaining allegations in paragraph 9 of the Complaint, and on that basis
 2   denies these allegations.
 3          10.     Defendant is without sufficient knowledge or information to form a belief as to
 4   the truth of the allegations in paragraph 10, and on that basis denies the allegations of
 5   paragraph 10 of the Complaint.
 6                                 CLASS ACTION ALLEGATIONS
 7          11.     Defendant admits that Plaintiff purports to bring this matter as a class action
 8   but otherwise denies each and every allegation of Paragraph 11 of the Complaint and,
 9   specifically, denies that Plaintiff is entitled to maintain this action as a class action or
10   individually, and denies that ascertainability of the class exists.
11          12.     Defendant denies the allegations of paragraph 12 of the Complaint.
12          13.     Defendant denies the allegations of paragraph 13 of the Complaint, including
13   all subparagraphs thereof.
14          14.     Defendant denies the allegations of paragraph 14 of the Complaint.
15          15.     Defendant denies the allegations of paragraph 15 of the Complaint.
16          16.     Defendant denies the allegations of paragraph 16 of the Complaint, including
17   all subparagraphs thereof.
18          17.     Defendant denies the allegations of paragraph 17 of the Complaint.
19                                          Factual Allegations
20                 2017 North Bay Wildfire and Preparations for Debris Removal
21          18.     Defendant admits that in October 2017, a series of wildfires ignited and spread
22   across Northern California, causing extensive damage in multiple counties, causing many
23   fatalities and injuries, destroying hundreds of thousands of acres of land, and destroying
24   thousands of homes.
25          19.     Defendant admits the allegations of paragraph 19 of the Complaint.
26          20.     Defendant admits the allegations of paragraph 20 of the Complaint.
27   ///
28
                                                                                                    Page 4
      ASHBRITT, INC.’S ANSWER TO PLAINTIFF’S FIFTH AMENDED COMPLAINT– Case No. 4:19-cv-01062-
      DMR
                                                                                                    510611.3
 1          21.    Defendant admits that in or around October 2017 and thereafter, the USACE
 2   issued AshBritt non-exclusive Task Orders to provide debris removal at specific, authorized,
 3   private properties as directed by the USACE due to the effects of the Northern California
 4   Wildfires of 2017.
 5          22.    Defendant admits that Plaintiff has excerpted certain portions of the USACE
 6   Task Order, and/or underlying contract, issued in or around November 2017 and further
 7   admits that the full Task Order, and underlying USACE Contract, sets forth AshBritt’s
 8   assigned duties and tasks, which varied depending upon the USACE’s site-specific directives
 9   and site conditions.
10          23.    Defendant admits that it entered into a subcontract with Tetra Tech in or
11   around November 2017 which provided that Tetra Tech would, among other things, perform
12   collection and testing of soil on certain properties which were assigned to AshBritt for
13   cleanup by the USACE.
14          24.    Defendant admits that the USACE issued additional Task Orders to AshBritt to
15   perform specified debris removal work on authorized private properties. Except as so
16   admitted, Defendant denies the remaining allegations of paragraph 24 of the Complaint.
17                                 Excessive Excavation & Removal
18          25.    Defendant admits that paragraph 22 of the Complaint describes some, but not
19   all, of the USACE mandated directives for debris removal and soil testing. AshBritt’s
20   contract with the USACE, and the resulting Task Orders issued for the clean-up, speak for
21   themselves and are the best evidence of the specific directives thereof. Except as so admitted,
22   Defendant denies the remaining allegations of paragraph 25 of the Complaint.
23          26.    Defendant denies each and every allegation of paragraph 26 of the Complaint.
24          27.    Defendant is without sufficient knowledge or information to form a belief as to
25   the truth of the allegations in paragraph 27 of the Complaint as they relate to an
26   unnamed property and property owner, and on that basis denies the allegations. Defendant
27   also denies any and all allegations of overexcavation.
28
                                                                                                Page 5
      ASHBRITT, INC.’S ANSWER TO PLAINTIFF’S FIFTH AMENDED COMPLAINT– Case No. 4:19-cv-01062-
      DMR
                                                                                                510611.3
 1          28.    Defendant is without sufficient knowledge or information to form a belief as to
 2   the truth of the allegations in paragraph 28 of the Complaint as they relate to an unnamed
 3   property and property owner, and on that basis denies the allegations. Defendant also denies
 4   any and all allegations of overexcavation.
 5          29.    Defendant is without sufficient knowledge or information to form a belief as to
 6   the truth of the allegations in paragraph 29 of the Complaint as they relate to an unnamed
 7   property and property owner and, on that basis denies the allegations. , Defendant also denies
 8   any and all allegations of overexcavation.
 9          30.    Defendant admits that on or around August 22, 2018, the Director of the
10   California Governor's Office of Emergency Services ("Cal OES") sent a letter to the USACE,
11   portions of which are excerpted in the Complaint. Defendant denies the remaining
12   allegations of paragraph 30 of the Complaint, including any inference or suggestion that the
13   content of the Cal OES letter is accurate as to the Plaintiff or any alleged class member’s
14   property.
15          31.    Defendant denies each and every allegation of paragraph 31 of the Complaint.
16          32.    Defendant admits that, at a minimum, one or more AshBritt project managers,
17   Tetra Tech representatives, and USACE quality assurance representatives were present at
18   each location on a daily basis during debris removal operations. Defendant denies the
19   remaining allegations of paragraph 32 of the Complaint.
20          33.    Defendant denies each and every allegation of paragraph 33 of the Complaint.
21          34.    Defendant denies each and every allegation of paragraph 34 of the Complaint.
22          35.    Defendant denies each and every allegation of paragraph 35 of the Complaint.
23          36.    Defendant denies each and every allegation of paragraph 36 of the Complaint.
24          37.    Defendant denies each and every allegation of paragraph 37 of the Complaint.
25          38.    Defendant denies each and every allegation of paragraph 38 of the Complaint.
26                                         Harm to Plaintiffs
27          39.    Defendant denies each and every allegation of paragraph 39 of the Complaint.
28
                                                                                               Page 6
      ASHBRITT, INC.’S ANSWER TO PLAINTIFF’S FIFTH AMENDED COMPLAINT– Case No. 4:19-cv-01062-
      DMR
                                                                                               510611.3
 1          40.     Defendant denies each and every allegation of paragraph 40 of the Complaint.
 2                                   California State Law Claims
 3          41.     Paragraph 41 contains legal conclusions requiring no response from Defendant.
 4   To the extent a response is required, Defendant denies each and every allegation of paragraph
 5   41 of the Complaint.
 6          42.     Paragraph 42 contains legal conclusions requiring no response from Defendant.
 7   To the extent a response is required, Defendant denies each and every allegation of paragraph
 8   42 of the Complaint.
 9                                  FIRST CAUSE OF ACTION
10                      UNLAWFUL AND UNFAIR BUSINESS PRACTICES
11                               (Bus. & Prof. Code §§ 17200, et seq.)
12          43.     Defendant reasserts its responses to paragraphs 1 through 42 above as though
13   fully set forth herein.
14          44.     Paragraph 44 of the Complaint contains legal conclusions requiring no
15   response from Defendant. To the extent a response is required, Defendant denies each and
16   every allegation of Paragraph 44 of the Complaint and specifically denies that it engaged in
17   unlawful and unfair business acts and practices.
18          45.     Defendant denies each and every allegation of paragraph 45 of the Complaint,
19   including all subparagraphs thereof.
20          46.     Defendant denies each and every allegation of paragraph 46 of the Complaint.
21          47.     Defendant denies each and every allegation of paragraph 47 of the Complaint.
22          48.     Defendant denies each and every allegation of paragraph 48 of the Complaint.
23          49.     Defendant denies each and every allegation of paragraph 49 of the Complaint.
24          50.     Defendant denies each and every allegation of paragraph 50 of the Complaint.
25          51.     Defendant denies each and every allegation of paragraph 51 of the Complaint.
26   ///
27   ///
28
                                                                                              Page 7
      ASHBRITT, INC.’S ANSWER TO PLAINTIFF’S FIFTH AMENDED COMPLAINT– Case No. 4:19-cv-01062-
      DMR
                                                                                             510611.3
 1                                 SECOND CAUSE OF ACTION
 2                                            TRESPASS
 3          52.     Defendant reasserts its responses to paragraphs 1 through 51 above as though
 4   fully set forth herein.
 5          53.     Defendant admits that Plaintiff certified in a Right-Of-Entry Permit that he and
 6   Paula Mason are the owners of the Property. Defendant is without sufficient knowledge or
 7   information to form a belief as to the truth of the remaining allegations in paragraph 53 of the
 8   Complaint and on that basis denies these allegations.
 9          54.     Defendant admits that Plaintiff executed a Right-Of-Entry Permit which
10   authorized AshBritt, as the USACE’s designated contractor, to perform debris removal and
11   cleanup as directed by the USACE. Defendant denies the remaining allegations of paragraph
12   54 of the Complaint.
13          55.     Defendant denies each and every allegation of paragraph 55 of the Complaint.
14          56.     Defendant denies each and every allegation of paragraph 56 of the Complaint.
15          57.     Defendant denies each and every allegation of paragraph 57 of the Complaint.
16          58.     Defendant denies each and every allegation of paragraph 58 of the Complaint.
17                                  THIRD CAUSE OF ACTION
18                                          CONVERSION
19          59.     Defendant reasserts its responses to paragraphs 1 through 58 above as though
20   fully set forth herein.
21          60.     Defendant is without sufficient knowledge or information to form a belief as to
22   the truth of the allegations in paragraph 60 of the Complaint and on that basis denies the
23   allegations.
24          61.     Defendant denies each and every allegation of paragraph 61 of the Complaint.
25          62.     Defendant admits that Plaintiff executed a Right-Of-Entry Permit which
26   authorized Defendant’s entry onto, and work upon, Plaintiff’s Property under the auspices of
27   the USACE. Defendant denies the remaining allegations of paragraph 62 of the Complaint.
28
                                                                                                  Page 8
      ASHBRITT, INC.’S ANSWER TO PLAINTIFF’S FIFTH AMENDED COMPLAINT– Case No. 4:19-cv-01062-
      DMR
                                                                                                  510611.3
 1          63.       Defendant denies each and every allegation of paragraph 63 of the Complaint.
 2          64.       Defendant denies each and every allegation of paragraph 64 of the Complaint.
 3          65.       Defendant denies each and every allegation of paragraph 65 of the Complaint.
 4          66.       Defendant denies each and every allegation of paragraph 66 of the Complaint.
 5          67.       Defendant admits that Plaintiff purports to seek the relief set forth in Paragraph
 6   67 of the Complaint. Defendant denies the remaining allegations of Paragraph 67 of the
 7   Complaint, including that Plaintiff and any person or entity he seeks to represent are entitled
 8   to any relief.
 9                                   FOURTH CAUSE OF ACTION
10                                     TRESPASS TO CHATTELS
11          68.       Defendant reasserts its responses to paragraphs 1 through 67 above as though
12   fully set forth herein.
13          69.       Defendant is without sufficient knowledge or information to form a belief as to
14   the truth of the allegations in paragraph 69 of the Complaint, and on that basis denies the
15   allegations.
16          70.       Defendant denies each and every allegation of paragraph 70 of the Complaint.
17          71.       Defendant admits that Plaintiff executed a Right-Of-Entry Permit which
18   authorized Defendant’s entry onto, and work upon, Plaintiff’s Property under the auspices of
19   the USACE. Defendant denies each and every remaining allegation of paragraph 71 of the
20   Complaint.
21          72.       Defendant denies each and every allegation of paragraph 72 of the Complaint.
22          73.       Defendant denies each and every allegation of paragraph 73 of the Complaint.
23          74.       Defendant denies each and every allegation of paragraph 74 of the Complaint.
24          75.       Defendant denies each and every allegation of paragraph 75 of the Complaint.
25          76.       Defendant admits that Plaintiff purports to seek the relief set forth in Paragraph
26   76 of the Complaint. Defendant denies the remaining allegations of Paragraph 76 of the
27   ///
28
                                                                                                  Page 9
      ASHBRITT, INC.’S ANSWER TO PLAINTIFF’S FIFTH AMENDED COMPLAINT– Case No. 4:19-cv-01062-
      DMR
                                                                                                  510611.3
 1   Complaint, including that Plaintiff and any other person or entity he seeks to represent is
 2   entitled to any relief.
 3                                       PRAYER FOR RELIEF
 4          Defendant denies each and every allegation set forth in the Prayer for Relief in the
 5   Complaint, and specifically denies that Plaintiff or any other person or entity he seeks to
 6   represent is entitled to the relief requested or any relief.
 7                                     AFFIRMATIVE DEFENSES
 8          Defendant asserts the following defenses to Plaintiff’s Complaint and each cause of
 9   action therein. In asserting these defenses, Defendant does not assume the burden of proof as
10   to matters that, pursuant to law, are Plaintiff’s burden to prove.
11                                 FIRST AFFIRMATIVE DEFENSE
12          1.      Defendant has immunity from each and every claim asserted in this action due
13   to the nature of work performed, the authorizations from Plaintiff and the Contract with, and
14   express directives from, the USACE.
15                               SECOND AFFIRMATIVE DEFENSE
16          2.      The Complaint, and each and every purported cause of action contained
17   therein, fails to state facts upon which relief may be granted.
18                                THIRD AFFIRMATIVE DEFENSE
19          3.      Plaintiff consented to and/or authorized all conduct of and/or omissions by
20   Defendant about which Plaintiff complains.
21                               FOURTH AFFIRMATIVE DEFENSE
22          4.      The Complaint, and each and every purported cause of action alleged therein,
23   is barred by the doctrine of waiver.
24                                 FIFTH AFFIRMATIVE DEFENSE
25          5.      The Complaint, and each and every purported cause of action contained
26   therein, is barred by the doctrine of estoppel.
27   ///
28
                                                                                                   Page 10
      ASHBRITT, INC.’S ANSWER TO PLAINTIFF’S FIFTH AMENDED COMPLAINT– Case No. 4:19-cv-01062-
      DMR
                                                                                               510611.3
 1                                SIXTH AFFIRMATIVE DEFENSE
 2          6.      Plaintiff is barred from maintaining the Complaint, and each and every
 3   purported cause of action contained therein, as a result of his unclean hands.
 4                              SEVENTH AFFIRMATIVE DEFENSE
 5          7.      The Complaint, and each and every purported cause of action contained
 6   therein, is barred by the doctrine of laches.
 7                               EIGHTH AFFIRMATIVE DEFENSE
 8          8.      Plaintiff’s claims are barred, in whole or in part, by the applicable statute of
 9   limitations.
10                                NINTH AFFIRMATIVE DEFENSE
11          9.      Plaintiff is barred from maintaining the Complaint, and each and every
12   purported cause of action contained therein, pursuant to AshBritt’s derivative sovereign
13   immunity.
14                               TENTH AFFIRMATIVE DEFENSE
15          10.     Plaintiff is barred from maintaining the Complaint, and each and every
16   purported cause of action contained therein, because the USACE, with authority validly
17   conferred to it, authorized Defendant’s actions.
18                             ELEVENTH AFFIRMATIVE DEFENSE
19          11.     Plaintiff is barred from maintaining the Complaint, and each and every
20   purported cause of action contained therein, because Defendant’s actions about which
21   Plaintiff complains were pursuant to the directives of the USACE.
22                             TWELFTH AFFIRMATIVE DEFENSE
23          12.     Any loss, injury, or damage incurred by Plaintiff, the fact and extent of which
24   Defendant specifically denies, was proximately caused by the negligent or willful acts or
25   omissions of parties which Defendant neither controlled nor had the right to control, and was
26   not proximately caused by any acts, omissions, or other conduct of Defendant.
27   ///
28
                                                                                                  Page 11
      ASHBRITT, INC.’S ANSWER TO PLAINTIFF’S FIFTH AMENDED COMPLAINT– Case No. 4:19-cv-01062-
      DMR
                                                                                                 510611.3
 1                            THIRTEENTH AFFIRMATIVE DEFENSE
 2          13.     To the extent that Plaintiff has suffered any damages, the fact and extent of
 3   which Defendant specifically denies, Plaintiff has failed to mitigate, minimize, or avoid any
 4   damages he has allegedly sustained.
 5                           FOURTEENTH AFFIRMATIVE DEFENSE
 6          14.     Plaintiff’s claims for equitable relief are barred to the extent that Plaintiff has
 7   an adequate remedy at law for the alleged injuries he claims he has suffered.
 8                              FIFTEENTH AFFIRMATIVE DEFENSE
 9          15.     The Complaint, to the extent that it seeks relief on behalf of persons who are
10   not parties to this action, violates Defendant’s rights to substantive and procedural due
11   process and equal protection under the laws as provided by the Fifth and Fourteenth
12   Amendments of the United States Constitution, and Article I, Section 7 and Article IV,
13   Section 16 of the Constitution of the State of California.
14                              SIXTEENTH AFFIRMATIVE DEFENSE
15          16.     With respect to each and every allegation of the Complaint as they relate to
16   Plaintiff’s request for certification of a class, class certification is not appropriate because
17   there is a lack of numerosity, commonality, or community of interest, typicality, an
18   ascertainable class, adequate representation, appropriateness of relief to the putative class as a
19   whole, predominance of common questions over questions affecting individual class
20   members, substantial benefits to the litigants and the court, and superiority of class action to
21   other available methods for fair and efficient adjudication.
22                          SEVENTEENTH AFFIRMATIVE DEFENSE
23          17.     This action should be dismissed or stayed pending resolution of lawsuits
24   pending in other courts.
25   ///
26   ///
27   ///
28
                                                                                                    Page 12
      ASHBRITT, INC.’S ANSWER TO PLAINTIFF’S FIFTH AMENDED COMPLAINT– Case No. 4:19-cv-01062-
      DMR
                                                                                                   510611.3
 1                           EIGHTEENTH AFFIRMATIVE DEFENSE
 2          18.     Plaintiff is barred from maintaining the Complaint, and each and every
 3   purported cause of action contained therein, by the doctrine of res judicata and/or collateral
 4   estoppel.
 5                           NINETEENTH AFFIRMATIVE DEFENSE
 6          19.     Plaintiff has failed to join parties that should be joined under Federal Rule of
 7   Civil Procedure 19.
 8                            TWENTIETH AFFIRMATIVE DEFENSE
 9          20.     Plaintiff’s alleged injuries and damages, if any, were caused by the acts of a
10   third party or parties who have not been named a party to this action and over whom
11   Defendant had no control.
12                          TWENTY-FIRST AFFIRMATIVE DEFENSE
13          21.     Plaintiff is barred from maintaining the Complaint, and each and every
14   purported cause of action contained therein, by his settlement, compromise and/or release.
15                         TWENTY-SECOND AFFIRMATIVE DEFENSE
16          22.     Defendant asserts all rights and entitlement to any and all offsets for any past
17   or future grants or payment made by any individual, entity, insurer, party, or governmental
18   agency, which are permitted under any law, policy provision, or otherwise.
19                         TWENTY-THIRD AFFIRMATIVE DEFENSE
20          23.     Plaintiff's claims are not properly cognizable as claims on behalf of a class and
21   to the extent that Plaintiff has a valid claim, which Defendant denies, it is only on his
22   individual behalf and not on behalf of a class.
23                         TWENTY-FOURTH AFFIRMATIVE DEFENSE
24          24.     Plaintiff’s claims are barred, in whole or in part, because Defendant undertook
25   the actions and/or omissions about which Plaintiff complains with proper justification, and
26   did so in a reasonable and appropriate manner, in good faith, for a fair, honest and lawful
27   reason, and in compliance with legal requirements.
28
                                                                                                 Page 13
      ASHBRITT, INC.’S ANSWER TO PLAINTIFF’S FIFTH AMENDED COMPLAINT– Case No. 4:19-cv-01062-
      DMR
                                                                                                 510611.3
 1                         TWENTY-FIFTH AFFIRMATIVE DEFENSE
 2          25.    Plaintiff is barred from maintaining the Complaint, and each and every
 3   purported cause of action contained therein, as a result of the failure to exhaust
 4   administrative, statutory, and/or contractual remedies.
 5                         TWENTY-SIXTH AFFIRMATIVE DEFENSE
 6          26.    Plaintiff’s loss or damages, if any, were caused solely by the negligent,
 7   reckless, or intentional conduct of persons or entities other than Defendant, and for whom
 8   Defendant cannot be held vicariously liable or legally responsible, and whose conduct was
 9   not known to, or ratified by, Defendant. Accordingly, Plaintiff’s loss or damages, if any, are
10   barred or diminished to the extent they are attributable to such conduct.
11                       TWENTY-SEVENTH AFFIRMATIVE DEFENSE
12          27.    To the extent Plaintiff has incurred, suffered, or sustained any damage, which
13   Defendant denies, any act, conduct, or omission, if any, on the part of Defendant was neither
14   a substantial factor in bringing about, nor a contributing cause of, such damages.
15                        TWENTY-EIGHTH AFFIRMATIVE DEFENSE
16          28.    Any damages suffered by Plaintiff, the fact and extent of which are expressly
17   denied, were proximately caused by intervening, superseding, and/or supervening acts for
18   which Defendant has no liability.
19                         TWENTY-NINTH AFFIRMATIVE DEFENSE
20          29.    Plaintiff knowingly and voluntarily assumed the risk of the conduct, events and
21   matters alleged in the Complaint and accordingly is not entitled to recover from Defendant
22   any damages or losses he allegedly suffered, the fact and extent of which Defendant denies.
23                            THIRTIETH AFFIRMATIVE DEFENSE
24          30.    Plaintiff’s Complaint, and each purported cause of action alleged therein, is
25   preempted by federal law.
26   ///
27   ///
28
                                                                                               Page 14
      ASHBRITT, INC.’S ANSWER TO PLAINTIFF’S FIFTH AMENDED COMPLAINT– Case No. 4:19-cv-01062-
      DMR
                                                                                               510611.3
 1                            THIRTY-FIRST AFFIRMATIVE DEFENSE
 2          31.     Plaintiff lacks standing to bring or maintain this action, or to assert some or all
 3   of the claims alleged.
 4                         THIRTY-SECOND AFFIRMATIVE DEFENSE
 5          32.     The interests of certain putative members of the purported class are in conflict
 6   with the interests of other putative members of the alleged class which Plaintiff purports to
 7   represent.
 8                             THIRTY-THIRD AFFIRMATIVE DEFENSE
 9          33.     To the extent that the class is certified in this purported class action, which
10   Defendant maintains would not be appropriate, the claims of individual class members may
11   be barred for reasons that are not apparent from the Complaint.
12                         THIRTY-FOURTH AFFIRMATIVE DEFENSE
13          34.     Defendant reserves its right to amend its Answer to the Complaint to assert
14   such additional defenses as may become apparent. Plaintiff’s Complaint and each purported
15   cause of action alleged therein, is pled in conclusory allegations and therefore, Defendant
16   cannot not fully anticipate all defenses and hereby reserves the right to assert additional
17   defenses as applicable.
18                  WHEREFORE, Defendant prays for judgment as follows:
19           1.     That Plaintiff take nothing by way of the Complaint;
20           2.     That the Court dismiss with prejudice the Complaint and each purported cause
21   of action alleged therein;
22           3.     That judgment be entered against Plaintiff and/or the putative class in favor of
23   Defendant;
24   ///
25   ///
26   ///
27   ///
28
                                                                                                   Page 15
      ASHBRITT, INC.’S ANSWER TO PLAINTIFF’S FIFTH AMENDED COMPLAINT– Case No. 4:19-cv-01062-
      DMR
                                                                                                   510611.3
 1          5.    That the Court award Defendant the costs of suit, and attorneys’ fees, as
 2   provided by law; and
 3          6.    That the Court grant such further relief as may be appropriate.
 4   Dated: April 17, 2020                     ROGERS JOSEPH O'DONNELL
 5
 6
                                               By: /s/ Gayle M. Athanacio
 7                                                     GAYLE M. ATHANACIO
                                                       Attorneys for Defendant
 8                                                     ASHBRITT, INC.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                              Page 16
      ASHBRITT, INC.’S ANSWER TO PLAINTIFF’S FIFTH AMENDED COMPLAINT– Case No. 4:19-cv-01062-
      DMR
                                                                                              510611.3
